United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2605
                                   ___________

Dawn Edlund,                           *
                                       *
             Appellant,                *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Ridgedale Automotive, Inc., a          * District of Minnesota.
Minnesota corporation d/b/a Morrie’s *
Minnetonka Ford and f/k/a Bob Ryan *          [UNPUBLISHED]
Motors, Inc.; Bob Ryan Motors, Inc., a *
Minnesota corporation;                 *
                                       *
             Appellees.
                                 ___________

                             Submitted: June 8, 2004
                                Filed: June 14, 2004
                                 ___________

Before RILEY, LAY, and McMILLIAN, Circuit Judges.
                            ___________

PER CURIAM.


       Dawn Edlund appeals from the district court’s1 denial of her Federal Rules of
Civil Procedure 52(b) and 60(b) motions in which she requested that the district court
amend its judgment to include an award of attorney’s fees and costs. After careful

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
review of the record, including Edlund’s prior unsuccessful appeal, we conclude that
the instant appeal is governed by the law-of-the-case doctrine. See Jones v. United
States, 255 F.3d 507, 510 (8th Cir. 2001) (all issues decided by appellate court
become law of the case; this rule extends not only to actual holdings but also to all
issues implicitly settled in prior holdings); Edlund v. Ridgedale Auto., Inc., No. 01-
3965, 2002 WL 31455108, at *1 (8th Cir. Nov. 5, 2002) (unpublished per curiam),
cert. denied, 537 U.S. 1194 (2003).

      Accordingly, we affirm.
                     ______________________________




                                         -2-